Title: To Thomas Jefferson from James Jackson, 1 May 1802
From: Jackson, James
To: Jefferson, Thomas


            Sir,Washington, May 1st, 1802.
            I have been honored with your letter of this morning, respecting the attack on Mr Mitchells character, in the Washington Federalist of yesterday.
            I had understood, that the extract was sent to Mr Governeur Morris, who had it inserted—I this morning questioned Mr Morris if this was the case, who denied it—To call on the Editors of that calumnious paper, without recourse to violent measures would be nugatory—and violence would do no service to the republican cause, nor would it meet your approbation
            As candour ought to prevail in every communication with the Chief Magistrate of the Nation—I inform you that I think I can guess, at the charge levelled at Mr Mitchell.
            If I am not mistaken, it is founded on a rumour, which has slept for Years past, and probably never would have been revived but for the envy excited by his present appointment—it was this—On Mr Mitchells marriage, the best part of twenty Years since, his Wifes sister went & resided with them: it was asserted, that she had a child, or was with child, whilst under his roof.—a child she certainly had—his enemies imputed the Child to him—this however has never been proved by the Oath of the Lady, who has since been married, nor in any other way—Young Men were about the house, and his Friends imputed the Act to one of them—the subsequent conduct of Mrs Mitchell, who is an amiable Woman, justified this—so great an outrage it must be supposed, would have driven her from his house; and in fact his enemies attempted a breach between them, but in vain— She has constantly resided with him from that time to the present, and I believe that they possess as much affection for each other, and live as happily together, as most married persons in the Union, I make this assertion from my intimacy with the Family—She has had four, if not five, Children by him since the rumour
            Since that period also, Mr Mitchell has successively filled the Offices of Attorney General, and Judge of the Superior Court of Georgia, with honor to himself and reputation to the State—the latter of which he resigned, to return to the bar not long since, to the regret of the Government and the Citizens at large, who considered him as one of the best Judges, that ever sat on the bench of that State—his practice as a Lawyer became instantly extensive. He has also been frequently elected a Member of the Legislature for Chatham County—in which Savannah is situated, and is at this time the Senator representing the commercial capital of the State, and is also its Mayor; and I have understood was unanimously elected—Mr Mitchell after filling the different inferior grades of Militia appointments, was as late as last March, unanimously, as my information goes, elected Colonel of the Chatham regiment of Militia of which Regiment the first, and best disciplined, in the State, the Militia of Savannah compose one Battallion, and which battallion Colo Mitchell commanded for several Years past—In short, at the bar, on the bench, in the Legislature, City Council, or the Field, Colo Mitchell has commanded the respect and affections of a vast majority of his Fellow Citizens.
            His private character is as unimpeachable as his publick—and except the rumour before alluded to I never heard a blemish imputed to it—In his private walks of life he is generally respected, and beloved; and that his principles are purely republican, the very attack on him is the highest proof
            I flatter myself that you will do me the justice to believe, that had Mr Mitchell been the infamous character represented, that I never should have recommended him to your notice for an appointment under your administration
            Should this letter not prove satisfactory, and you should deem it necessary—an enquiry can be made in Georgia, where I am convinced Colonel Mitchells appointment will be supported by nine tenths of all the people of that State.
            Whilst on this subject I beg leave to add, that the charge against Captain Putnam, is an entire novel thing to me which I never before saw or heard of
            I have the honor to be with profound respect Sir—Yr most Obedt Servt
            Jas Jackson
          